Citation Nr: 1518778	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to May 20, 2010 for right knee instability and in excess of 30 percent from July 1, 2011 for right knee post-total knee replacement.

2. Entitlement to a rating in excess of 20 percent for left knee instability from November 20, 2009, to February 1, 2010, and in excess of 10 percent therefrom.

3. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before a decision review officer in August 2010.  A hearing transcript was associated with the claims file and reviewed.  The appeal for TDIU is inferred with the claim for increased ratings for the knees.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

From a review of the evidence it appears that the Veteran's knee disabilities have worsened since the last VA examination.  Specifically, the Veteran underwent a left knee replacement in February 2012.  Records subsequent to the surgery show more limited flexion then shown at the time of the May 2011 examination.  This new evidence was also added to the record after the last adjudication by the RO.  A new examination would thus be helpful to determine the Veteran's current level of severity of her knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The TDIU claim is inexplicably intertwined with the knee claims and also remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination on her knees and forward the claims file.  The examiner should address the following:

a. Measure and record the current level of disability in the Veteran's knees.  Range of motion testing should be conducted, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees.

b. Measure and record any instability, subluxation, and dislocation in the knees and the nature and severity of those symptoms.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Forward the claims file to the August 2011 examiner, or another appropriate examiner, to provide an opinion on TDIU and address the following:

a. In what ways does the Veteran's service-connected adjustment disorder affect her ability to work?

b. If the Veteran was limited to sedentary work, would her service-connected disabilities prevent her from obtaining or retaining gainful employment (earnings above the poverty level for a single adult) that she would otherwise be qualified for?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




